DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Examiner
	Please note that the Examiner assigned to this application has changed. Any questions regarding this or previous communications from the Office may be directed to Erin M. Bowers, whose contact information can be found at the end of this Office action.

Claim Status
The amendment of 11/02/2020 has been entered. Claims 1-4 and 6-20 are pending in this US patent application. Claims 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2018.
Claims 1-4 and 6-14 are currently under examination and were examined on their merits.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 which are directed to inventions that were non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Withdrawn Rejections
	All rejections of the claims under 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the arguments set forth in the remarks of 11/02/2020, which have been found persuasive. For a full discussion, see below under Reasons for Allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	IN THE CLAIMS:
	
	Please cancel claims 15-20.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Rebeller, Chaiklahan, and Silveira and the evidence of Padgett, as discussed in the previous Office action. However, the cited references do not teach precipitating phycobiliproteins with salicylic acid. As noted in Applicant’s remarks of 11/02/2020, Chaiklahan teaches away from the use of a preservative or stabilizing agent, such as the salicylic acid taught by Rebeller, for the precipitation of phycocyanins and, instead, teaches that stabilizing agents decrease the precipitation of phycocyanins (remarks, pages 9-10). As such, the precipitation of phycobiliproteins with salicylic acid in the recited amounts is free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 and 6-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/09/2021